I am of opinion the Legislature allowed fifteen days for the purpose of affording the appellee time to come to the office and see whether or not the papers were lodged there, and afterwards, to go to any part of the State and get his testimony and return. In other words, that it was intended to allow him fifteen traveling days after knowing the appeal papers were lodged; and that, therefore, there should be fifteen clear days, excluding the day of filing and the first day of the term. Suppose they had said the papers should have been filed one day before the term; if it could be filed on the first day of the term, the appellee would have no time to prepare; if filed on the day before, and that allowed to be one day, it might be filed on the last moment of that day, and the term commence on the next; so there would be no time allowed.